December 10, 1947.
This is a workmen's compensation case, and the sole legal question before this Court is: Did the injury to respondent arise out of and in the course of his employment by the North Georgia Warehouse Corporation, one of appellants, within the purview of the South Carolina Workmen's Statute?
The respondent was employed as a night watchman at the warehouse and premises of the appellant employer, and had been so employed for more than two years, prior to his injury. The warehouse and property of said appellant was situate on the extension of West Washington Street, City of Greenville, about twenty-five yards outside of the limits of the city, and one of its boundaries was the West Washington Street county road, which road was used by the respondent and others to enter upon the premises of this appellant. The respondent resided at Dacusville, in Pickens County, and drove an automobile to and from his place of employment from and to his home. The respondent drove his own automobile to work, furnished the necessary gas and oil to operate same, and no means of transportation was furnished him by his employer; and the time he consumed in making the trips either to and fro was not included or paid for in his wages. He was not charged with any duty while proceeding to and from his work, and his employer did not exercise any supervision or control over him during such time.
On the 14th day of October, 1945, the respondent, while on his way to work, was injured in an automobile accident on West Washington Street extension when he turned his car to the left of the highway to enter upon the premises of his employer to park his automobile in a structure consisting of stalls where employees were permitted to park *Page 373 
to protect their cars from the elements, prior to entering upon his duties as night watchman. Apparently, the respondent either misjudged the distance of an approaching automobile travelling this highway, but in the opposite direction to that which he had been travelling, or misjudged the speed of the approaching automobile, because as the front wheels of the respondent's automobile passed from the treated or paved portion of the public road onto the dirt shoulder of the road, or had possibly reached the premises of the employer level with the road, the automobile which he was meeting crashed into the front end and front side of his car, as a result of which the respondent was injured. (There is testimony that the automobile which the respondent was meeting veered slightly to its right before the collision, which would have been the natural impulse of the driver thereof under the circumstances.)
There were no causative defects in the highway or county road at the place where the respondent received his injury, nor was there any defect in the premises of the employer upon which the respondent was entering. The only inherent danger in travelling the road under discussion, and making a left turn across same, arose from the fact that it was a much travelled highway, and automobiles were driven thereon at considerable speed. The general public, therefore, was subjected to the same danger in making a left turn off such road.
The foregoing is a brief sketch of the pertinent and controlling facts of this case.
Upon these facts, the Hearing Commissioner awarded the respondent compensation at his compensable rate for 113 3/4 weeks, and $1,200.00 for serious bodily disfigurement. And further ordered that all medical, hospital, surgical and doctor's bills incurred as a result of said injury be the liability of the appellants. This award, on review, was affirmed by a majority of the South Carolina Industrial Commission, and on appeal to the Circuit Court was affirmed. Hence the appeal to this Court. *Page 374 
In a similar case, and the first case to come before this Court involving an injury to an employee while en route to his work where it was undertaken to invoke our workmen's compensation statute (Gallman v.Springs Mills et al., 201 S.C. 257, 22 S.E.2d 715, 719), the Court discussed at length the issue raised by this appeal, and is determinative thereof. The facts of the Gallman case
are much more favorable to an inclusion by our Workmen's Compensation Act, Code 1942, § 7035-1 et seq., than are the facts of the case under discussion. There, as in this case, the employee was not paid for the time consumed in going to and returning from his work. He was walking upon and along one of the streets provided by the employer towards the place of his employment for the purpose of entering upon his work. After he had travelled approximately three-fourths of the distance between his residence (which was in the mill village) and the cotton mill, he slipped and fell at a slick place on the ice on the sidewalk portion of the street and sustained serious injuries. In denying a recovery under the Statute, this Court stated: "In the present case the respondent at the time of the accident was within a comparatively short distance of the building to which he was proceeding. If the distance had been somewhat longer, and he had used an automobile or other vehicle, and in consequence of negligence on his own or somebody else's part was injured, certainly it would be deemed clear that the accident arose out of the negligence in question, rather than the employment, and in principle there is no difference between such a case and the present case, or between the present case and a case in which the employee lives many miles from his place of employment, and is injured in the course of his trip to the mill while using a bus or other type of public vehicle, or a private conveyance".
The respondent (as did the learned Circuit Judge) relies on the decision of this Court in Eargle v. South CarolinaElectric  Gas Co. et al., 205 S.C. 423, 32 S.E.2d 240,243. That case fully recognized the law as declared in Gallman *Page 375 v. Springs Mills, supra, but under the peculiar facts of the Eargle case, this Court concluded that the employee who was attempting to reach the site of his employment came within the terms of the compensation statute, expressed in the following language: "We think, under the peculiar and unusual facts of this case, that the following principle should also be made applicable: That an injury incurred by a workman in the course of his travel to his place of work and not on the premises of his employer, but in close proximity thereto, is not compensable unless the place of injury was brought within the scope of employment by an express or implied requirement in the contract of employment of its use by the servant in going to and coming from his work". The instant case is lacking in any similarity to the Eargle case other than the relationship of employee and employer between the respondent and the appellant, North Georgia Warehouse Corporation, and that the employee was travelling to his place of employment.
While we naturally sympathize with the respondent in his misfortune, yet, under the law we are compelled to hold that he cannot recover compensation under the Workmen's Compensation Statute of this State.
Reversed, and remanded to the Circuit Court for entry of judgment for the appellants.
FISHBURNE, TAYLOR and OXNER, JJ., concur.